Citation Nr: 1526564	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the cervical spine (cervical spine disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) regional office in Des Moines, Iowa (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in April 2014, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his April 2014 travel board hearing that, since his most recent VA neck evaluation in April 2012, his cervical spine disability has gotten worse.  Additionally, although the veteran also testified that he was scheduled for VA treatment in May 2014, no treatment records for 2014 are on file.  Consequently, there is a need to determine the current severity of the Veteran's service-connected cervical spine disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran is service connected for cervical spine disability, 30 percent disabling; for radiculopathy of the right upper extremity, 10 percent disabling; for radiculopathy of the left upper extremity, 10 percent disabling; and for gastritis, 10 percent disabling.  His combined rating is 50 percent, with a bilateral factor of 1.9 percent.

Currently, the Veteran's service-connected disabilities do not meet the criteria for TDIU under 38 C.F.R. § 4.16(a), which means that a total rating could be considered only on an extraschedular basis under section 4.16(b).  Although the Board may not assign an extraschedular rating in the first instance, because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to the proper official is warranted.  See 38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

It was contended at the Veteran's April 2014 hearing that the veteran cannot work due to his service-connected disabilities, and a January 2015 report from F. A. Graf, M.D., contains the conclusion that the veteran's cervical spine disability renders him 100 percent disabled.  Consequently, the issue of entitlement to TDIU based on the provisions of 38 C.F.R. § 4.16 has been reasonably raised by the record but has not been considered by the appropriate VA official.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will obtain all VA treatment records for the Veteran dated after July 2013, which is the date of the most recent treatment records on file.  All attempts to obtain these records must be documented in the claims file.

2.  The AMC/RO will provide the Veteran VCAA notice related to increased rating and TDIU claims and provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the AMC/RO.

3.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected cervical spine disability.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's cervical spine disability in accordance with VA rating criteria.  A complete rationale for all opinions must be provided.

4.  The AMC/RO will also obtain an opinion from an appropriate VA vocational specialist on the effects of the Veteran's service-connected disabilities on his ability to secure and/or follow a substantially gainful occupation.  The claims file, including a copy of this remand, must be made available to the medical professional in conjunction with the requested opinion.  The reviewer must provide an opinion as to the functional effects that the Veteran's service-connected disabilities have on his ability to secure and/or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or his age.  A complete rationale for all opinions must be provided.  

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above evaluations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

6.  If the schedular criteria for TDIU are not met, the RO must refer the claim for extra-schedular entitlement to TDIU to the Director of Compensation as described in 38 C.F.R. § 4.16(b).

6.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to an evaluation in excess of 30 percent for cervical spine disability and entitlement to TDIU.  If either of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

